Citation Nr: 0816353	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  04-37 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for Crohn's disease.

3.  Entitlement to service connection for a disability 
claimed as left arm numbness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active military service from November 1981 to 
February 1982 and June 1986 to August 1990.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

A hearing was held before a hearing officer at the RO in 
October 2004. 


FINDINGS OF FACT

1.  Service connection has been granted, in pertinent part 
for myocardial wall ischemia, status post coronary artery 
bypass grafting, rated 100 percent disabling since February 
2002.

2.  There is no competent evidence of record showing a causal 
relationship between the veteran's left arm numbness, 
diabetes mellitus, and Crohn's disease and any incident of 
service including the service connected heart disability or 
treatment therefore.  Diabetes mellitus was first shown years 
after service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated 
during active military service may not be presumed to have 
been incurred therein, and is not proximately due to, the 
result of, or aggravated by service connected heart disease 
or treatment therefore.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 (1995).  

2.  Crohn's disease was not incurred in or aggravated by 
service and is not proximately due to, the result of, or 
aggravated by service connected heart disease or treatment 
therefore.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2007); Allen v. Brown, 
7 Vet. App. 439 (1995).

3.  A disability claimed as left arm numbness was not 
incurred in or aggravated by service and is not proximately 
due to, the result of, or aggravated by service connected 
heart disease or treatment therefore.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq. (West 2002 & Supp. 2007).  Notice as to what evidence 
needed, as well as the type of evidence necessary to 
establish a disability rating and effective date for that 
disability, has been provided.  Letters dated in September 
2002 and May 2003 provided pertinent notice and development 
information.  There is no indication that there is additional 
evidence or development that should be undertaken.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim which include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
veteran was not notified of this decision.  To the extent all 
notice has not been provided there is no prejudice to the 
appellant.  Because service connection has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  The record contains service medical 
records, as well as, post service VA and private medical 
records.  

Entitlement to service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be presumed for certain chronic 
diseases such as diabetes mellitus which are manifest to a 
compensable degree within the year after qualifying active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

VA outpatient records denote diagnoses of diabetes mellitus 
and Crohn's disease since April 2002.  At VA examination in 
July 2004, he reported left arm weakness.  Significantly, 
there are no in-service complaints, findings or diagnoses of 
diabetes mellitus, left arm weakness, or Crohn's disease.  
Further, the record does not contain a diagnosis of a 
diabetic disorder within one year subsequent to service 
discharge, let alone, manifested to a degree of 10 percent 
within that year.  More importantly, the record does not 
contain any clinical evidence that would tend to suggest that 
diabetes mellitus, left arm weakness, or Crohn's disease are 
directly related to military service.  

Although there is no evidence to directly service connect the 
veteran's claimed disabilities to military service, his main 
contentions are that his disabilities are secondary to his 
service connected heart disorder or the treatment therefore.  
He is service connected for myocardial wall ischemia and 
status post coronary artery bypass graft (CABG).  He believes 
that his diabetes mellitus, left arm weakness, and Crohn's 
disease are related to his CABG in 2002.  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found where a service-
connected disability has aggravated a non-service-connected 
condition; when aggravation of a non-service-connected is 
proximately due to or the result of a service-connected 
disorder, the veteran will be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  38 C.F.R. 
§ 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Again, there is no competent medical evidence suggesting 
service connection for the claimed disabilities secondary to 
his heart disorder, or treatment therefore, including under 
the Allen theory of aggravation.  In fact, VA physicians in 
July 2004, examined the veteran and reviewed his medical 
history.  It was determined that his disabilities were 
unrelated to military service including his service connected 
heart disorder.  The VA examiner in July 2004 associated is 
left arm symptoms with cervical spine dysfunction.  VA 
diagnostic study in November 2004 indicated left wrist carpal 
tunnel syndrome.  

While the veteran believes that his disabilities are related 
to his heart disorder or treatment therefore, he is a layman 
and thus does not have competence to give a medical opinion 
on causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
He also submitted internet based articles (mostly regarding 
heart disease and diabetes mellitus) in 2004 in support of 
his contention that he has diabetes mellitus secondary to his 
heart disorder or the surgery.  While it is argued that 
medical articles provided by the veteran supports the claim 
for service connection, the Board finds that generic texts, 
which do not address the facts in this particular case with a 
sufficient degree of medical certainty, do not amount to 
competent medical evidence of causality.  See Sacks v. West, 
11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  As 
noted, medical evidence on file specific to this claim is 
against the assertion that the disorders at issue were caused 
by the service connected heart disorder or treatment 
therefore.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claims for service 
connection.  


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for Crohn's disease is 
denied.

Entitlement to service connection for a left arm disability 
claimed as numbness is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


